Case 1:10-cv-05777-LAP Document 274 Filed 03/16/21 Page 1 of 2

GreenbergTraurig

Jonathan R. Wise
Tel 215.988.7850
Fax 215.988.7801
wisej@gtlaw.com

 

March 15, 2021

VIA ECF

The Honorable Loretta A. Preska

United States District Court, Southern District of New York
United States Courthouse, Courtroom 12A

500 Pearl Street

New York, NY 10007-1312

Re: Berail vy. Verathon, Inc, et al., C.A. No. 1:10-cv-05777-LAP-DCE (S.D.N.Y.)

Dear Judge Preska:

We represent Defendant Teleflex Medical Incorporated (“Teleflex”) in the above-referenced
matter. Pursuant to Your Honor’s Individual Practices, Teleflex seeks an order permitting Teleflex
to file under seal the following documents:

 
 
 
 
   
  
 
  
  
  
   
 
  

e Anunredacted copy of Teleflex’s Reply Memorandum of Law in Support of its Motion
for Summary Judgment (“Reply”), filed on March 15, 2021; and

e An unredacted copy of Teleflex’s Reply to Berall’s Rule 56.1 Statement of Additional
Material Facts (“Reply Statement”), filed on March 15, 2021.

The redacted sections of the Reply and the Reply Statement reflect terms of a Confidential
Settlement Agreement entered into by Plaintiff, Jonathan Berall (“Settlement Agreement’). In
addition, the redacted sections include financial information and confidential communications
between the parties.

Teleflex and the parties to the Settlement Agreement have agreed to keep its terms confidential. In
addition, Berall has marked the Settlement Agreement “HIGHLY CONFIDENTIAL — OUTSIDE
COUNSEL’S EYES ONLY,” pursuant to the Stipulated Protective Order entered on February 5,
2021 (Dkt. 252.) Moreover, Courts in this district have routinely recognized that settlemen

1922 (S.D.N.Y. May 19, 2011), Dit. No. 33: Comoos! Corp. et al Vv. _ C-Callon. Ing. tal, 11-cv-
1922 (S.D.N.Y. July 25, 2011), Dkt. No. 66; Seoul Viosys Co., Ltd v. P3 IntT Co., 16-cv-6272,
(S.D.N.Y. Sep. 30, 2018), Dit. No. 164 at 26-27.

Moreover, this Court has already permitted the parties to file the redacted formation i in the Reply

and Reply Statement under seal. See Dkts. 226, 254, 270. SO CROLRED ita 4,
x(uo(2t Lodt

Greenberg Traurig, LLP | Attorneys at Law WOLeta PPA A. PRESY vA
1717 Arch Street_| Suite 400_| Philadelphia, Pennsylvania 19103 | T +1 215.988.7800 | F +1 215.988.7801 NW Tey eoarye prompyy un sire
“www gllaw.coni SOE TUDE

 
Case 1:10-cv-05777-LAP Document 274 Filed 03/16/21 Page 2 of 2

March 15, 2021
Page 2

Accordingly, Teleflex respectfully requests that this Court enter an order that its Reply and Reply

Statement may be filed under seal.
Respectfully submitted,
By: /s/ Jonathan R. Wise

Jonathan R. Wise
GREENBERG TRAURIG, LLP
1717 Arch Street, Suite 400
Philadelphia, PA 19103

(215) 988-7850
wisej@gtlaw.com

Scott J. Bornstein
Elana B. Araj

200 Park Avenue

New York, NY 10166
(212) 801-9200
bornsteins@gtlaw.com
araje@gtlaw.com

Counsel for Defendant Teleflex Medical Incorporated

ec: All Counsel of Record via ECF

Greenberg Traurig, LLP | Attorneys at Law

wvaw.gtlaw.com

 

 

 
